PER CURIAM.
Epitomized Opinion
Published Only in Ohio Law Abstract
A cross petitioner in this case was a carpenter who contracted to build a certain dwelling house for the owner of the property, and to accept therefor a certain amount of money and an automobile valued at $700. The automobile was warranted to be in running condition. Later the carpenter objected to taking the automobile and demanded his money. On the money being refused him, he filed the cross-petition herein based on his lien for services rendered. The case came to the Court of Appeals from the Common Pleas. Held:
The automobile was found to be in good running order. While cross-petitioner made *280an unwise contract, there was no warranty that the automobile was worth $700; he had an opportunity of seeing the car and with his eyes open he made the contract. He is not entitled to recover the money or the value of his services, but he is entitled to recover the automobile and what is due him above- the amount of the value of the automobile. Decree for cross-petitioner for $79.
Attorneys — Arthur P. Gustofson, for the Savings & Loan Co.; White, Brewer & Curtis, for Parsons, et al; all of Cleveland.